DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the closest prior art of record, Lee to US 2019/0326315, teaches a related art, a semiconductor device (refer to Figs. 3 and 4) comprising: a substrate 10 including a cell array region CAR and an extension region CNR, the extension region CNR extending from the cell array region CAR and including dummy vertical semiconductor patterns DVS2 a through electrode region; an electrode stack ST on the substrate 10, the electrode stack ST including gate dielectric layers 12 and electrodes CGE/GGE/SGE/EGE alternately stacked; and vertical structures VS penetrating the electrode stack CGE/GGE/SGE/EGE within the cell array region CAR.
             
    PNG
    media_image1.png
    643
    563
    media_image1.png
    Greyscale

         
    PNG
    media_image2.png
    528
    735
    media_image2.png
    Greyscale

	By comparison, Lee failed to teach: (a) the extension region including a through electrode region; (b) vertical fence structures within the extension region and penetrating the electrode stack, the vertical fence structures surrounding the through electrode region in a plan view, wherein a distance between adjacent ones of the vertical fence structures is less than a distance between adjacent ones of the vertical structures.  In addition, there is no secondary reference to remedy the deficiencies of Lee with reasonable motivation.
	In re claim 15, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0326315.   The improvement comprises: (a) inner vertical fence structures and outer vertical fence structures within the extension region and penetrating the electrode stack, the inner vertical fence structures and the outer vertical fence structures surrounding the through electrode region in a plan view, wherein a distance between each of the inner vertical fence structures and a corresponding one of the outer vertical fence structures is less than a distance between each of the inner vertical fence structures and a corresponding one of the through electrodes, and wherein the distance between each of the inner vertical fence structures and a corresponding one of the outer vertical fence structures is less than a distance between adjacent ones of the vertical structures.  In addition, there is no secondary reference to remedy the deficiencies of Lee with reasonable motivation.
	In re claim 20, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0326315.   The improvement at least comprises: (a) a peripheral circuit structure between the substrate and the electrode stack; (b) a connection mold layer on the lower conductive layer within the extension region; (c) a supporter on the connection conductive layer and the connection mold layer; (d) a buried insulating layer in the through electrode region while penetrating the lower conductive layer, the connection mold layer, and the supporter; (e) vertical fence structures in the extension region while penetrating the electrode stack, the vertical fence structures surrounding the through electrode region in a plan view; and (f) insulating layers being inside a perimeter defined by the vertical fence structures; and (g) the electrodes include first protrusions configured to be in contact with the vertical fence structures in the plan view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 16, 2022



/HSIEN MING LEE/